On Motion for Rehearing.
The statement in the original opinion:
"The authority of this court to set aside the findings of the jury is limited. If there be evidence to support the same, it must be sustained. The rules of law upon this subject are well settled, and citation of authority is unnecessary"
— is, we concede, not a full statement of the rule by which we are to be governed in passing upon an assignment of error which raises the question of the sufficiency of the evidence to support the findings of a jury, but in passing upon the sufficiency of the evidence in this case we were not unmindful of the full extent of our authority to reverse a case where we conclude that the verdict is "so against the preponderance and weight of the evidence as to be clearly wrong." In McGuffey v. Oil Co.,211 S.W. 335, Ins. Co. v. Fulghum, 177 S.W. 1008, and several other cases by this court it has reversed and remanded cases under that rule. And each member of this court took the statement of facts in this case and carefully considered the evidence pro and con, and each reached the conclusion, before the opinion was written, that when tested by the rule:
"If rejecting all adverse evidence and giving credit to all evidence favorable to appellant and consider only the facts and circumstances which tend to sustain the verdict, and if the jury in all honest and impartial effort to arrive at the truth might have reached the conclusion embodied in the verdict, an appellate court should not set it aside." Cartwright v. Canode, 106 Tex. 507, 171 S.W. 696; Choate v. San Antonio A. P. Ry. Co., 90 Tex. 88, 36 S.W. 247, 37 S.W. 319; Pendell v. Apodaca, 221 S.W. 682; Nations v. Miller, 212 S.W. 742.
To this extent the opinion is amended.
We have again reviewed the evidence, and all are of the view that there is no sufficient reason to further change the original opinion. The evidence which we think supports the verdict was not quoted in full in that instance. We are not required to so do, nor do we think it would serve any purpose to do so now.
The motion is overruled.